United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.J., Appellant
and
DEPARTMENT OF COMMERCE, NATIONAL
OCEANIC & ATMOSPHERIC
ADMINISTRATION, Norfolk, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-200
Issued: April 7, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 4, 2013 appellant filed a timely appeal from an October 21, 2013 merit
decision of the Office of Workers’ Compensation Programs (OWCP) which denied his traumatic
injury claim. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained a left
foot injury as a result of a May 23, 2013 employment incident.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence following the October 21, 2013 decision. Since
the Board’s jurisdiction is limited to evidence that was before OWCP at the time it issued its final decision, the
Board may not consider this evidence for the first time on appeal. See 20 C.F.R. § 501.2(c); Sandra D. Pruitt, 57
ECAB 126 (2005). Appellant may submit that evidence to OWCP along with a request for reconsideration.

FACTUAL HISTORY
On September 17, 2013 appellant, then a 27-year-old engineer, filed a traumatic injury
claim alleging that on May 23, 2013 he sustained a knot on his left foot and ankle when a door
slammed on his foot in the performance of duty. He stated that the condition worsened over time
to the point that he required surgery. Appellant stopped work on October 1, 2013.3
By letter dated September 18, 2013, OWCP advised appellant that the evidence submitted
was insufficient to establish his claim. It requested additional evidence to establish that he
sustained a diagnosed condition as a result of the alleged May 23, 2013 employment incident.
Appellant submitted an October 10, 2013 request for authorization for diagnostic testing
and office visit report from Dr. William Grant, a podiatrist, who diagnosed tenosynovitis of the
foot and ankle, nontraumatic rupture of other tendons of the foot, talipes calcaneovalgus and
contusion of the foot. Dr. Grant recommended that appellant undergo a magnetic resonance
imaging (MRI) scan.
In a decision dated October 21, 2013, OWCP denied appellant’s traumatic injury claim.
It accepted that the May 23, 2013 incident occurred as alleged but found that the medical
evidence failed to establish a left foot or ankle condition causally related to the accepted incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA4 has the burden of proof to establish the
essential elements of his or her claim by the weight of the reliable, probative and substantial
evidence5 including that he or she sustained an injury in the performance of duty and that any
specific condition or disability for work for which he or she claims compensation is causally
related to that employment injury.6
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether “fact of injury” has been established.7
There are two components involved in establishing the fact of injury. First, the employee must
submit sufficient evidence to establish that he or she actually experienced the employment
incident at the time, place and in the manner alleged.8 Second, the employee must submit
evidence, generally only in the form of probative medical evidence, to establish that the

3

The record reveals that appellant filed a previous traumatic injury claim (File No. xxxxxx574) for an August 10,
2013 incident.
4

5 U.S.C. §§ 8101-8193.

5

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 58 (1968).

6

G.T., 59 ECAB 447 (2008); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

7

S.P., 59 ECAB 184 (2007); Alvin V. Gadd, 57 ECAB 172 (2005).

8

Bonnie A. Contreras, 57 ECAB 364 (2006); Edward C. Lawrence, 19 ECAB 442 (1968).

2

employment incident caused a personal injury.9 An employee may establish that the
employment incident occurred as alleged but fail to show that his or her disability or condition
relates to the employment incident.10
Whether an employee sustained an injury in the performance of duty requires the
submission of rationalized medical opinion evidence.11 The opinion of the physician must be
based on a complete factual and medical background of the employee, must be one of reasonable
medical certainty, and must be supported by medical rationale explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by
the employee.12 The weight of the medical evidence is determined by its reliability, its probative
value, its convincing quality, the care of analysis manifested, and the medical rationale expressed
in support of the physician’s opinion.13
ANALYSIS
Appellant alleged that on May 23, 2013 he sustained an injury to his left foot as a result
of a door slamming on his foot. By decision dated October 21, 2013, OWCP denied his claim
finding insufficient medical evidence to establish that he sustained a left foot condition causally
related to the accepted May 23, 2013 employment incident. The Board finds that appellant did
not meet his burden of proof to establish that he sustained a diagnosed condition as a result of the
May 23, 2013 incident.
To support his traumatic injury claim, appellant submitted an October 10, 2013 report
from Dr. Grant, a podiatrist. While Dr. Grant diagnosed several left foot conditions, he provided
no history of injury or any medical opinion as to how the May 23, 2013 incident caused or
contributed to the diagnosed conditions. The issue of causal relationship is a medical question
that must be established by probative medical opinion from a physician.14 Appellant did not
submit sufficient medical evidence from a physician to support his claim that his left foot
conditions were caused by his employment. Therefore, the Board finds that OWCP properly
denied appellant’s traumatic injury claim.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.

9

David Apgar, 57 ECAB 137 (2005); John J. Carlone, 41 ECAB 354 (1989).

10

T.H., 59 ECAB 388 (2008); see also Roma A. Mortenson-Kindschi, 57 ECAB 418 (2006).

11

See J.Z., 58 ECAB 529 (2007); Paul E. Thams, 56 ECAB 503 (2005).

12

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 465 (2005).

13

James Mack, 43 ECAB 321 (1991).

14

W.W., Docket No. 09-1619 (issued June 2, 2010); David Apgar, supra note 9.

3

CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that he
sustained a left foot injury causally related to the May 23, 2013 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the October 21, 2013 merit decision of the Office
of Workers’ Compensation Programs is affirmed.
Issued: April 7, 2014
Washington, DC

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

